Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 14, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20140354326 to Bonderson et al. (Bonderson) in view of “Chern and Majorana Modes of Quasiperiodic Systems” by Satija et al. (Satija).
Regarding Claims 1, 5, 18 and 21, Bonderson teaches a quantum computer and an associated method, comprising: 
a fault tolerant topological quantum computer 102 based on qubits (Majorana nanowire, [0029]).
Bonderson does not explicitly teach that the Majorana nanowires are a quasicrystal or quasi crystalline approximant material. However, in analogous art, Satija teaches Majorana modes of quasicrystals. It would have been obvious to the person of ordinary skill at the time of filing to modify the Majorana nanowires of Bonderson with quasicrystals of Satija in order to provide the advantages of zero-energy topologically protected modes at the ends of an infinitely long system with open boundary conditions (pg 1, cl2, pp1).
Regarding Claim 2, Bonderson and Satija teach the quantum computer of claim 1, wherein the fault tolerant topological quantum computer utilizes a quantum topological spin network formalism (TQFT) (multi-quasiparticle qubits) based on a quantum code (encoded qubits, [0041]).

Regarding Claim 3, Bonderson and Satija teach the quantum computer of claim 1, wherein the qubits are based on entangled spin states (the topological qubits are based on entangled quasiparticles that are in a specific state in the Majorana nanowires;[0029] & [0040]) in the quasicrystal or quasicrystalline approximant material.

Regarding Claim 7, Bonderson and Satija teach the topological quantum computing device of claim 5, wherein the quasicrystal or quasicrystalline approximant material is a spin network (the Majorana nanowires provides multiple multi-quasiparticle qubits (spin network); [0029], [0041]).

Regarding Claim 8 and 19, Bonderson and Satija teach the topological quantum computing device of claims 5 and 18, wherein the qubits comprise entangled quantum states of a topological spin network (the topological qubits are based on entangled quasiparticles that are in a specific state in the Majorana nanowires; [0029] [0040]) of the quasicrystal or quasi crystalline approximant material.

Regarding Claim 9, Bonderson and Satija teach the topological quantum computing device of claim 5, wherein the quasicrystal or a quasicrystalline approximant material comprises ensembles of atoms selected based on an entanglement entropy (the Majorana nanowires are a quasiparticle source, reading on ensemble of atoms, with quasiparticles entangled in a specific state, reading on entangled entropy; [0029]  [0040]).

Regarding Claims 14 and 22, Bonderson and Satija teach the topological quantum computing device and method of claims 5 and 21, wherein each qubit is formed from a plurality of quasiparticles in a quasicrystalline spin network (the topological qubits are made up of multiple quasiparticles that come from the Majorana nanowires which provide other multi-quasiparticle qubits, reading on spin network; [0029] & [0041]).


Regarding Claim 16, Bonderson and Satija teach the topological quantum computing device of claim 5, wherein each qubit is a single spin system and a controller 18 selects a duration of a pulse at a resonant frequency to rotate a spin of the qubit to a selected angle ([0016], 0019]).

Regarding Claim 24, Bonderson and Satija teach the method of the example of claim example 21, wherein the qubit is a single spin system, the method further comprising selecting a duration of a pulse at a resonant frequency to rotate a spin of the qubit to a selected angle.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonderson and Satija as applied to claim 5 above, and further in view of U.S. Pat. Pub. No. 20160233965 to Medford.
Regarding Claims 17 and 25, Bonderson and Satija teach the topological quantum computing device of claims 5 and 21, but do not explicitly teach that each qubit is a two-spin system and a controller selects a duration of a pulse at a resonant frequency to rotate a spin of the qubit to a selected angle.  

18 selects a duration of a pulse at a resonant frequency to rotate a spin of the qubit to a selected angle ([0016] [0019]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the topological quantum computing device of Bonderson, to provide wherein each qubit is a two-spin system and a controller selects a duration of a pulse at a resonant frequency to rotate a spin of the qubit to a selected angle, as taught by Medford, in order to provide the advantages of using a well-established, accurate system and method for carrying out control and readout of qubits as taught by Medford [0003].

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bonderson and Satija as applied to claim 5 above, and further in view of U.S. Pat. No. 7969178 to Przybysz et al. (Przybysz).
Regarding Claim 20, Bonderson and Satija teach the topological quantum computing device of claim 18, but do not explicitly teach that the quantum logic circuit comprises circuitry to address and activate a set of quantum logic gates to perform quantum computing based on the topological qubits.
However, in analogous art, Przybysz teaches quantum logic circuit comprising circuitry to address and activate a set of quantum logic gates to perform quantum computing based on the qubits (the circuit 100 for use with quantum logic gates includes Josephson Junctions (circuitry) to implement (address and activate) quantum logic gates to perform quantum computation using the qubits; column 4, lines 46-52 & column 5, lines 44-53). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the topological quantum computing apparatus of Microsoft, to provide wherein the quantum logic circuit comprises circuitry to address and activate a set of quantum logic gates to perform quantum computing based on the qubits, as taught by Przybysz, in order to (see column 1, lines 61-67).

Allowable Subject Matter
Claims 4, 6, 10-13, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, the cited prior art does not show a Tsai-type quasicrystal with a suggestion to combine it with concepts of quantum computing.
Regarding Claim 6, the cited prior art does not show a quasicrystal or quasicrystalline approximant material specifically selected for anyonic properties.
Regarding Claim 10, the cited prior art does not show materials comprising guest atomic clusters having a first symmetry within a cage structure having a second symmetry.
Regarding Claims 15 and 23, the cited prior art does not show information in the qubit encoded in non-local braiding of atomic ensembles of the quasicrystal or quasicrystal approximant material.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812